Citation Nr: 0914429	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  06-36 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for bipolar disorder.

2.  Entitlement to service connection for a back disability, 
to include on a secondary basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to 
January 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2005 and March 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona.

In February 2009, a Travel Board hearing before the 
undersigned Veterans Law Judge was held.  A transcript of 
that hearing is of record.


REMAND

With respect to the issue of service connection for bipolar 
disorder, the record contains a letter from Dr. M., dated in 
June 2003, which indicates that Dr. M. had seen the Veteran 
in July 2000 at the Vet Center.  Also, July 2002 VA treatment 
notes indicate that the Veteran had a known diagnosis of 
depression and was currently under active treatment, either 
through the Mental Health Clinic or with medication.  
However, there are no mental health treatment records in the 
Veteran's claims file dated prior to July 2002.

Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
that claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-
67 (1998); See also Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  As VA records related to the Veteran's mental health 
prior to July 2002 are pertinent to her service connection 
claim, such records must be obtained before a decision on the 
merits can be made.

With respect to the issue of service connection for a back 
disability, the Veteran was provided a VA examination to 
determine the nature and etiology of any such disability in 
May 2008.  The May 2008 VA examiner provided an opinion as to 
whether the Veteran's back disability was directly related to 
her period of service.  However, at her February 2009 Board 
hearing, the Veteran contended that her service-connected 
knee disabilities caused or aggravated her back disability.  
The May 2008 VA examiner did not provide an opinion regarding 
service connection on a secondary basis.  Thus, opinion as to 
whether the Veteran's service-connected knee disabilities 
caused or aggravated the Veteran's back disability is 
required.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.	The RO or the AMC should obtain a copy 
of any pertinent outstanding VA 
treatment records, specifically all VA 
treatment records prior to July 2002, 
to include any July 2000 records, that 
pertain to the Veteran's bipolar 
disorder claim.  If the Veteran 
identifies any other pertinent medical 
records that have not been obtained, 
the RO or the AMC should undertake 
appropriate development to obtain a 
copy of those records.  If the RO or 
the AMC is unsuccessful in obtaining 
any pertinent evidence identified by 
the Veteran, it should so inform the 
Veteran and her representative, and 
request them to provide the outstanding 
evidence.

2.	Thereafter, the RO or the AMC should 
have the claims folders sent to the 
same VA examiner who conducted the May 
2008 VA examination, and request that 
he review the claims folders and 
provide an opinion as to whether there 
is a 50 percent or better probability 
that the Veteran's back disability was 
caused or chronically worsened by the 
Veteran's service-connected bilateral 
knee disability.  The examiner should 
set forth the complete rationale for 
all opinions expressed and conclusions 
reached.

If the May 2008 examiner is unavailable, 
the claims folders should be sent to 
another examiner with appropriate 
expertise who should be requested to 
provide the required information.

Another examination of the Veteran 
should only be performed if deemed 
necessary by the examiner providing the 
required information.

3.	The RO or the AMC should also undertake 
any other development it determines to 
be warranted.

4.	Then, the RO or the AMC should 
readjudicate the issues on appeal.  If 
the benefits sought on appeal are not 
granted to the Veteran's satisfaction, 
a Supplemental Statement of the Case 
should be issued to the Veteran and her 
representative.  The requisite period 
of time for a response should be 
afforded.  Thereafter, the case should 
be returned to the Board for further 
appellate action, if otherwise in 
order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the Veteran until she is otherwise 
notified, but she has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




